UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 24, 2013 Augme Technologies, Inc. (Exact name of registrant as specified in Charter) Delaware 333-57818 20-0122076 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4400 Carillon Point Kirkland, WA98033 (Address of Principal Executive Offices) (855) 423-5433 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At a meeting of the Board of Directors of the Company held on July 24, 2013, the Board elected the following persons as officers of the Company, each to serve until his successor is elected and qualified or until his earlier resignation or removal: President and Chief Executive Officer – Ivan E. Braiker Chief Operations Officer – Douglas Stovall Chief Financial Officer and Treasurer– Thomas J. Virgin Corporate Secretary – Todd E. Wilson Item 5.07 Submission of Matters to Vote of Security Holders On July 25, 2013, the Company held its 2013 annual meeting of stockholders. At the annual meeting, the following matters were voted on: Proposal For Against Abstain Broker Non-Votes Election of John M. Devlin, Jr. as the sole Class III Director N/A Amendment to the Company’s Amended and Restated Certificate of Incorporation to Change the Company Name to Hipcricket, Inc. N/A Ratification of Selection of Moss Adams LLP as the Company’s Independent Registered Public Accounting Firm for fiscal year 2014 95,372,131 N/A All proposals submitted to shareholders were approved. Item 8.01 Other Matters On July 30, 2013, the Company issued a press release which is included as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference in this Item 8.01. Item 9.01 Financial Statements and Exhibits (d)Exhibits No. 99.1 Description Press Release dated July 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Augme Technologies, Inc. (Registrant) Date: July 30, 2013 By: /s/ Ivan E. Braiker Ivan E. Braiker President and Chief Executive Officer
